         Case 1:19-cv-09674-JMF Document 1 Filed 10/21/19 Page 1 of 16


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - --x
DINO ANTOLINI,
                                                                COMPLAINT
                          Plaintiff,
                                                                Case No.:
          vs.
                                                                JURY TRIAL DEMANDED

HAROLD THURMAN, BRAD THURMAN
and 33 BRE INC.,

               Defendants.
- - - - - - - - - - - - - -- - - --x

           Plaintiff, DINO ANTOLINI,(hereinafter the “Plaintiff”), through his undersigned

 Counsel, hereby files this Complaint and sues HAROLD THURMAN, BRAD

 THURMAN and 33 BRE INC., (hereinafter, the “Defendants”) for declaratory,

 injunctive and equitable relief, punitive damages, as well as monetary damages, as

 Plaintiff also alleges claims for Negligence, to redress defendants unlawful

 discrimination against Plaintiff, attorney’s fees and costs; (including, but not limited to,

 court costs and expert fees) pursuant to 42 U.S.C. §12181, et. seq., of the AMERICANS

 WITH DISABILITIES ACT (“ADA”), the NEW YORK CITY HUMAN RIGHTS

 LAW ("NYCHRL"), and the NEW YORK STATE HUMAN RIGHTS LAW

 (“NYSHRL”) and alleges:



                                    JURISDICTION AND PARTIES

           1.       This is an action for declaratory and injunctive relief pursuant to Title III

 of the Americans With Disabilities Act, 42 U.S.C. §12181, et. seq., (hereinafter

 referred to as the “ADA”). This Court is vested with original jurisdiction under 28

 U.S.C. §1331, 1343, 2201 and pursuant to §1367(a) and the Court has supplemental

 jurisdiction over Plaintiff’s claims brought under the laws of the State of New York.
                                              1
      Case 1:19-cv-09674-JMF Document 1 Filed 10/21/19 Page 2 of 16




        2.      Venue is proper in this Court, pursuant to 28 U.S.C. §1391(B) in that all

events giving rise to this lawsuit occurred in New York and the acts of discrimination

alleged in this complaint occurred in this District and the public accommodation which is

the subject of this action is situated in this District.

        3.      The remedies provided by the New York State Human Rights Law Against

Discrimination are not exclusive and state administrative remedies need not be exhausted

in connection with suits brought under the Federal Civil Rights Act.

        4.      At the time of Plaintiff’s visit to the Defendant’s Subject Facility in

September of 2019 prior to instituting the instant action, DINO ANTOLINI (hereinafter

referred to as “Plaintiff”) was a resident of the city and State of New York and suffers from

what constitutes a “qualified disability” under the Americans with Disability Act of 1990.

He is an individual with numerous disabilities including ataxia, which obviates the

voluntary control of his muscle movements as a result of the dysfunction of his nervous

system, including his cerebellum. In addition, he has undergone surgical intervention,

consisting of internal fixation of a 14-inch intramedullary rod along with seven Kuntscher

nails in an attempt to stabilize his left hip but to no avail.

        5.      Upon information and belief Defendants are authorized to conduct,

and is conducting business within the State of New York and are the owners, lessees’

and/or operators of the real property (hereinafter and heretofore referred to

collectively as “Defendants Property”) and the owner of the improvements of the

Subject Facility which is located at 82-88 Fulton Street, New York, New York 10038

(hereinafter and heretofore referred to collectively as “Subject Facility”).




                                                2
      Case 1:19-cv-09674-JMF Document 1 Filed 10/21/19 Page 3 of 16



       6.      Upon information and belief the defendants maintain, manage and control

the Subject Facility, having multiple retail establishments, including but not limited to

Wall Street Bath & Spa, Affina Nail Spa, Bennie’s Thai Café, Isaak Fulton Hair Cutter,

Asia Wok, Mr. Rafaels Cleaners and Tailoring, My Opticians, Nycity Buyers and

Tandoor Palace, and is a “place of public accommodation” within the meaning of Title III

of the ADA because its operations affect commerce and among other things, are “a

laundromat, dry-cleaner, bank, barber shop, beauty shop, travel service, shoe repair

service, funeral parlor, gas station, office of an accountant or lawyer, pharmacy,

insurance office, professional office of a health care provider, hospital, or other service

establishment; ”42 U.S.C. §12181(7)(B); see 28 C.F.R. §3 6.104 and §36.207, as the

places of public accommodation. All events giving rise to this lawsuit occurred in the

City and State of New York and as such venue is proper in this Court as the premises are

located in the City and State of New York.


 COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

       7.      On or about July 26, 1990, Congress enacted the Americans with

Disabilities Act (“ADA”), 42 U.S.C. §12101, et. seq. Commercial enterprises were

provided one and a half years from enactment of the statute to implement its requirements.

The effective date of the Title III of the ADA was January 26, 1992. 42 U.S.C. §12181; 20

C.F.R. §36.508(a).

       8.      Congress found, among other things, that:

               (i)     some 43,000,000 Americans have one or more physical or
               mental disabilities, and this number shall increase as the population
               continues to grow older;

               (i)      historically, society has tended to isolate and segregate
               individuals with disabilities, and, despite some improvements,
               such forms of discrimination against disabled individuals continue
               to be a pervasive social problem, requiring serious attention;
                                              3
Case 1:19-cv-09674-JMF Document 1 Filed 10/21/19 Page 4 of 16




       (ii)     discrimination against disabled individuals persists in
       such critical areas as employment, housing, public
       accommodations, transportation, communication, recreation,
       institutionalization, health services, voting and access to public
       services and public facilities;

       (iv)      individuals with disabilities continually suffer forms of
       discrimination, including outright intentional exclusion, the
       discriminatory effects of architectural, transportation, and
       communication barriers, failure to make modifications to existing
       facilities and practices. Exclusionary qualification standards and
       criteria, segregation, and regulation to lesser services, programs,
       benefits, or other opportunities; and,

       (v)       the continuing existence of unfair and unnecessary
        discrimination and prejudice denies people with disabilities the
        opportunity to compete on an equal basis and to pursue those
        opportunities for which our country is justifiably famous, and
        costs the United States billions of dollars in unnecessary expenses
        resulting from dependency and non-productivity.

       42 U.S.C. §12101(a)(1)-(3), (5) and (9).

 9.    Congress explicitly stated that the purpose of the ADA was to:

       (i)    provide a clear and comprehensive national mandate for the
       elimination of discrimination against individuals with disabilities;

       (i)    provide clear, strong, consistent, enforceable standards
       addressing discrimination against individuals with disabilities;
       and,

       (ii)   invoke the sweep of congressional authority, including the
       power to enforce the fourteenth amendment and to regulate
       commerce, in order to address the major areas of discrimination
       faced on a daily by people with disabilities.

       42 U.S.C. §12101(b)(1)(2) and (4).

 10.   Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the Subject

       Facility is a place of public accommodation in that it is within the meaning

       of Title III of the ADA because its operations affect commerce and

       among other things, it is “a laundromat, dry-cleaner, bank, barber shop,


                                     4
Case 1:19-cv-09674-JMF Document 1 Filed 10/21/19 Page 5 of 16



       beauty shop, travel service, shoe repair service, funeral parlor, gas station,

       office of an accountant or lawyer, pharmacy, insurance office, professional

       office of a health care provider, hospital, or other service establishment;

       ”42 U.S.C. §12181(7)(B); see 28 C.F.R. §3 6.104 and sec. 36.207, as the

       places of public accommodation are located in private residences.

 11.   The Plaintiff is informed and believes, and therefore alleges, that the

       Subject Facility has begun operations, and/or undergone substantial

       remodeling, repairs and/or alterations, since January 26, 1990, and/or has

       sufficient income to make readily achievable accessibility modifications.

 12.   Defendant has discriminated, and continues to discriminate against the

       Plaintiff, and others who are similarly situated, by denying full and equal

       access to, and full and equal enjoyment of, goods, services, facilities,

       privileges, advantages and/or accommodations at Defendant’s Property, in

       derogation of 42 U.S.C. §12101, et. seq., and as prohibited by 42 U.S.C.

       §12182, et. seq., and by failing to remove architectural barriers pursuant to 42

       U.S.C. §12182(b)(2)(a)(iv), where such removal is readily achievable.

 13.   The Plaintiff has been unable to, and continues to be unable to, enjoy full

       and equal safe access to, and the benefits of, all the accommodations and

       services offered at Defendants Property. Prior to the filing of this lawsuit,

       Plaintiff personally visited Defendants’ Property, with the intention of

       using Defendants facilities, but was denied access to each and every

       Retail store, to wit: to the Subject Property, and therefore suffered an

       injury in fact. Plaintiff specifically intends to visit the Facility in the



                                      5
      Case 1:19-cv-09674-JMF Document 1 Filed 10/21/19 Page 6 of 16




       future, but continues to be injured in that he is unable to and continues to be

       discriminated against due to the architectural barriers which remain at the Subject

       Property, all in violation of the ADA and the New York State and New York City

       Human Rights Law. The barriers to access the entire Facility have effectively denied

       Plaintiff’s ability to visit the property and have caused embarrassment, anxiety and

       frustration to the Plaintiff.

       14.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the

               Department of Justice, Office of the Attorney General, promulgated

               Federal Regulations to implement the requirements of the ADA, known

               as the Americans with D i s a b i l i t i e s Act Accessibility Guidelines

               (hereinafter “ADAAG”), 28 C.F.R. Part 36, under which said Department

               may obtain civil penalties of up to $110,000 for the first violation and

               $150,000 for any subsequent violation.

       15.     The Defendants’ Subject Facility is in violation of 42 U.S.C. §12181, et.

              seq., the ADA and 28 C.F.R. §36.302, et. seq., and is discriminating against

              the Plaintiff as a result of inter alia, the following specific violations:

This property fails to comply with section; 206.2.1 Site Arrival Points. At least one
accessible route shall be provided within the site from accessible parking spaces and
accessible passenger loading zones; public streets and sidewalks; and public transportation
stops to the accessible building or facility entrance they serve. Failure to provide
accessible entrance to the entire Subject Facility due to the steps at said entrances and the
failure to install ramps with appropriate slope and signage, and/or otherwise provide an
accessible and properly designated entrance, as required by 28 C.F.R. Part 36. These steps
are insurmountable barriers to the ingress and egress of Plaintiff and individuals who use


                                              6
      Case 1:19-cv-09674-JMF Document 1 Filed 10/21/19 Page 7 of 16



wheelchairs violating 207. Standards 4.3.2(1) requires at least one accessible route be
provided from public streets or sidewalks to the accessible building entrance they serve.
The steps violate 206.4 which require that entrances shall comply with 404 and be on an
accessible route complying with 402. Failure to provide adequate directional and accurate
informational signage throughout the Subject Facility as required by 28 C.F.R. Part 36,
Section 4.1.3(16). Failure to provide signage in the Subject Facility addressing people with
disabilities telling them that accessible services are provided as required by 28 C.F.R. Part
36, Section 4.30.4. 4.5.1*. General Ground and floor surfaces along accessible routes and
in accessible rooms and spaces including floors, walks, ramps, stairs, and curb ramps,
shall be stable, firm, slip-resistant, and shall comply with 4.5. 4.3.10* Egress: Accessible
routes serving any accessible space or element shall also serve as a means of egress for
emergencies or connect to an accessible area of rescue assistance. Photographs depicting
some of the discriminatory barriers are annexed as Exhibit A, made a part hereof and
incorporated by reference herein.
    16.      Upon information and belief, there are other current violations of
             the ADA at Defendants’ Property, and only upon a full inspection
             can all said violations be identified.
    17.      To date the architectural barriers, the removal of which is readily
             achievable, and other violations of the ADA still exist and have not
             been remedied or altered in such a way as to effectuate compliance
              with the provisions of the ADA.
    18.      Pursuant to the ADA, 42 U.S.C. §12101 et seq., and 28 C.F.R.

             §36.304, the Defendants were required to make the Subject Facility,

             a place of public accommodation, accessible to persons with

             disabilities since January 28, 1992. To date, the Defendants have failed

             to comply with this mandate.

     19.     Pursuant to 42 U.S.C. §12188, this Court is vested with the

             authority to grant the Plaintiff’s injunctive relief; including an

             order to alter the subject facility to make them independently

             accessible to, and useable by, individuals with disabilities to the

                                             7
   Case 1:19-cv-09674-JMF Document 1 Filed 10/21/19 Page 8 of 16

          extent required by the ADA, and closing the subject facilities

          until the requisite modifications are completed. Defendants’

          failure to remove the barriers to access constitutes a pattern and

          practice of disability discrimination in violation of 42 U.S.C.

          sections 12188(b)(1)(B)(i), (b)(2)(A)(iv), and 28 C.F.R. § 503(a).


  COUNT II - VIOLATIONS OF THE NEW YORK CITY HUMAN RIGHTS
  LAW

    20.    The New York City Human Rights Law provides:

           (a) It shall be an unlawful discriminatory practice for any person,
           being the owner, lessee, proprietor, manager, superintendent, agent or
           employee of any place or provider of public accommodation because
           of the actual or perceived … disability … of any person, directly or
           indirectly, to refuse, withhold from or deny to such person any of the
           accommodations, advantages, facilities or privileges thereof … to the
           effect that any of the accommodations, advantages, facilities and
           privileges of any such place or provider shall be refused, withheld
           from or denied to any person on account of … disability …

           NYC Admin. Code § 8-107(4)(a).

    21.    Defendants are in violation of the New York City Human Rights Law by

           denying the Plaintiff full and safe access to all of the benefits,

           accommodations and services of the Subject Facility.

    22.    The Plaintiff repeats and re-alleges the allegations of paragraphs 1

           through 21 as if set forth in their entirety herein.

COUNT III - VIOLATIONS OF THE NEW YORK STATE HUMAN RIGHTS
LAW

    23.    The New York State Human Rights Law provides:

           (a) It shall be an unlawful discriminatory practice for any person, being
           the owner, lessee, proprietor, manager, superintendent, agent or
           employee of any place of public accommodation…. because of the …
           disability … of any person, directly or indirectly, to refuse, withhold
           from or deny to such person any of the accommodations, advantages,


                                          8
Case 1:19-cv-09674-JMF Document 1 Filed 10/21/19 Page 9 of 16


      facilities or privileges thereof to the effect that any of the
      accommodations, advantages, facilities and privileges of any such place
      shall be refused, withheld from or denied to any person on account of …
      disability ……NYS Executive Law § 296 (2)(a).
24.   Defendants’ Property is a place of public accommodation as defined in

      the New York State Human Rights Law.

25.   The Defendants have further violated the New York State Human Rights

      Law by being in violation of the rights provided under the ADA.

26.   Defendants are in violation of the New York State Human Rights Law by

      denying the Plaintiff full and safe access to all of the benefits, accommodations

      and services of the Subject Facility.

27.   The Defendants have failed to make all readily achievable

      accommodations and modifications to remove barriers to access in

      violation of Executive Law § 296(2)(c)(iii).

28.   The Plaintiff repeats and re-alleges the allegations of paragraphs 1 through

      27 as if set forth in their entirety herein.

29.   As a direct and proximate result of the Defendants’ unlawful discrimination, in

      violation of the Executive Law, Plaintiff has suffered, and continues to suffer

      emotional distress, including, but not limited to humiliation, embarrassment,

      stress and anxiety.

                     ATTORNEYS’ FEES AND COSTS

30.   The Plaintiff has been obligated to retain the undersigned counsel for the

      filing and prosecution of this action. The Plaintiff is entitled to have his

      reasonable attorneys’ fees, costs and expenses paid by the Defendants

      pursuant to the ADA and the New York City Human Rights Law.

      Plaintiff prays for judgment pursuant to N.Y. Exec. Law § 297, including

                                      9
Case 1:19-cv-09674-JMF Document 1 Filed 10/21/19 Page 10 of 16



       compensatory damages contemplated by § 297(9).

                                 DAMAGES

 33.   Plaintiff demands compensatory damages in the sum of TWENTY- FIVE

       THOUSAND DOLLARS ($25,000.00) per violation of the NYCHRL and the

       NYSHRL, severally;


                                INJUNCTIVE RELIEF

 34.   Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to

       grant the Plaintiff’s injunctive relief; including an order to alter the subject

       facilities to make them readily accessible to, and useable by, individuals

       with disabilities to the extent required by the ADA, the New York City

       Human Rights Law, and the New York State Human Rights Law and

       closing the subject facilities until the requisite modifications are completed.

                 WHEREFORE, the Plaintiff hereby demands judgment against

       the Defendants and requests the following injunctive and declaratory relief:

  A.   The Court declares that the subject property and Subject Facility

       owned, operated, leased, controlled and/or administered by the

       Defendants is violative of the ADA, the New York City Human

       Rights Law, and of the New York State Human Rights Law;

  B.   The Court enter an order requiring the Defendants to alter their

       facilities and amenities to make them accessible to and usable by

       individuals with disabilities to the full extent required by the Title

       III of the ADA, the NYCHRL and the NYSHRL;




                                       10
Case 1:19-cv-09674-JMF Document 1 Filed 10/21/19 Page 11 of 16



 C.   Award Plaintiff compensatory damages in a sum of TWENTY-FIVE
      THOUSAND DOLLARS ($25,000.00) per violation, of the NYCHRL
      and the NYSHRL, severally;
 D.    Issue a permanent injunction against the Defendants, requiring
       defendants and all persons or entities in active concert therewith, to
       provide accessible routes to the Subject Facility for individuals who
       use wheelchairs, and to make all public portions of the Premises
       accessible to him and others so situated;

 E.    Award Plaintiff Punitive Damages in order to punish and deter the

       defendants for their violations;

 F.    Find that Plaintiff is a prevailing party in this lawsuit and award
       reasonable attorney's fees, costs and expenses against defendants, and
       award such other and further relief, at law or in equity, to which Plaintiff
       may be justly entitled and;
 G.    The Court awards such other and further relief as it deems necessary, just
       and proper.

                              JURY DEMANDED

       Plaintiff demands a trial by jury of all issues of fact and damages.




  Dated: Syosset, New York
         October 19, 2019


                                                  S/S
                                     Stuart H. Finkelstein, Esq.
                                     Finkelstein Law Group, PLLC
                                     Attorneys for Plaintiff
                                     338 Jericho Turnpike
                                     Syosset, New York 11791
                                     (718) 261-4900




                                     11
Case 1:19-cv-09674-JMF Document 1 Filed 10/21/19 Page 12 of 16



                        EXHIBIT “1”




                              12
Case 1:19-cv-09674-JMF Document 1 Filed 10/21/19 Page 13 of 16




                              13
Case 1:19-cv-09674-JMF Document 1 Filed 10/21/19 Page 14 of 16




                              14
Case 1:19-cv-09674-JMF Document 1 Filed 10/21/19 Page 15 of 16




                              15
Case 1:19-cv-09674-JMF Document 1 Filed 10/21/19 Page 16 of 16




                              16
